Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 20-30, in the reply filed on Jan. 7, 2022 is acknowledged.  Claims 31-39 of Groups II-VI have been cancelled.  
Claims 20-30 are presented for examination on the merits.
The traversal is on the grounds that there is not a serious burden on the examiner to search all of the claims at once.  This is not found persuasive because the inventions are independent and distinct, and, consequently, are classified in different classes and subclasses.  Therefore, the inventions would require the searching of different fields.  In addition, while the groups may overlap in search, an overlapping search is not a coextensive search.  As such a reference that anticipates one group may not anticipate or even make obvious the invention of another group. 


	
Status of the Claims 
	Claims 20-30 are currently pending.
Claims 21-30 are amended.
 	Claim 31-39 are cancelled. 
	Claims 20-30 have been considered on the merits.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks and containing an embedded hyperlink on pg. 109 lines 35-36.
The use of the terms: UltraPep™ on pg. 11 line 1; NucleoCounter® on pg. 38 line 26, pg. 39 lines 4, 11, 15, pg. 91 line 14, pg. 100 lines 10 and 24, pg. 101 line 22, pg. 106 line 17, pg. 109 line 25, and pg. 110 line 15; Cellastim™ on pg. 67 line 30; Waters® Alliance 2695 Separations Module on pg. 70 line 13; Waters® 2996 Photodiode Array Detector on pg. 70 line 14; Waters® Empower™ 2 Chromatography Manager on pg. 70 line 16; Waters® Alliance 2695 chromatograph on pg. 71 line 7; Waters® U/V-Vis Photodiode Array Detector on pg. 71 lines 8-9; Empower™ Pro Software on pg. 71 line 10; Aquapore RP-300 on pg. 71 line 12; CellStack™ on pg. 85 line 5; Falcon® tube on pg. 85 lines 6 and 7; Plasma-Lyte™ on pg. 85 line 9, table on pg. 87, pg. 87 lines 13, 21 and 22, pg. 89 lines 18 and 23, pg. 90 line 6, pg. 91 line 33, pg. 92 line 13, and pg. 99 lines 15, 16, and 20; Graphpad Prism™ on pg. 91 line 17 and pg. 101 line 18; SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.
Appropriate correction is required. 


Claim Objections
The disclosure is objected to because of the following informalities: 
	Claim 27 is objected to in the recitation of “is free of one or more, such all, components selected from”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “is free of one or more, or 
Claim 30 is objected to in the recitation of “directly or indirectly after the step”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “
Appropriate correction is appreciated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 20, the phrase “wherein the method further comprises the steps of thawing the frozen stem cell product, transferring the thawed cells to a storage medium, and storing stem cells in the storage medium, wherein the cryopreservation medium and/or the storage medium comprises a recombinant yeast-derived serum albumin preparation, more preferably wherein the recombinant yeast-derived serum albumin 
The term "more preferably" in claims 20, 21, 26, 27, 28, 29 is a relative term which renders the claim indefinite. The term "more preferably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "preferably" in claims 23, 25, 27, 28, 29 is a relative term which renders the claims indefinite. The term "preferably" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 23, 24, 27, 28, 29 and 30 the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 24, the phrase "for example" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
claims 26 is a relative term which renders the claim indefinite. The term "preferably essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 27, 28, and 29 are vague and indefinite in the use of parenthesis, since it is unclear whether the parenthetical material is or is not intended to be part of the claim.
The term "substantially" in claims 27 and 28 is a relative term which renders the claims indefinite. The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claims 27, the phrase "in particular" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Claim 27 contains the trademark/trade names: Recombumin Prime®, Recombumin Alpha®, and AlblX®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the 
Claim 27 is rendered indefinite for containing reference to a Figure.   “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience."  Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).”  See MPEP 2173.05(s).
Regarding claim 30, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Since claim 22 depends from indefinite claims 21 and 22 and does not clarify the above points of confusion, claim 22 must also be rejected under 35 U.S.C. § 112, second paragraph.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 20, 23, 24, and 27-30 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Matsumoto et al. (US 2018/0016554 A1, foreign priority to Mar. 30, 2015).
Matsumoto teaches a medium containing human serum albumin for neural stem cells (abstract).  With respect to claim 20, Matsumoto teaches a method of preserving the stem cells by adding dimethyl sulfoxide to the cell composition (combining the cells with a cryopreservation medium to produce a mixture) and freezing the cell composition to produce a cell product (0138).  Matsumoto teaches the cell composition contains human serum albumin (0051).  With respect to claim 20, Matsumoto teaches human serum albumin is produced by yeast (0063).  
It is noted the steps of thawing the frozen stem cell product, transferring the thawed cells to a storage medium and storing the stem cells in the storage medium are optional in claim 20.  Similarly, claims 24, 29 and 30 which have limitations directed to the storing the cells which is optional with respect to claim 20.
The MPEP 2111.04 states that “a claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”.  Therefore, in this case for the purpose of compact prosecution, the steps of “thawing the frozen stem cell product, transferring the thawed cells to a storage medium, and storing stem cells in the storage 
With respect to claim 23, Matsumoto teaches the concentration of the albumin at a final concentration of 0.2, 1, and 2.1 mg/ml (claimed range is about 0.01 to 10% (w/v) or 0.1-1 mg/ml) (0047).  
With respect to claim 27 (g), Matsumoto teaches a recombinant yeast-derived serum albumin protein which is similar to the listed trademarked recombinant yeast-derived serum albumin protein.  There is no definition of what is similar to these recombinant yeast-derived serum albumin protein in the Specification (0043, 0101, 0128, 0189 of published application).  With respect to claim 28, Matsumoto teaches the method where the cryopreservation medium comprises the recombinant serum albumin preparation and dimethyl sulfoxide (a cryopreservant) (0138).  It is noted the additional limitations of the cryopreservation medium following the phrase “optionally” are optional.  
Therefore, the reference anticipates the claimed subject matter.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2018/0016554 A1, foreign priority to Mar. 30, 2015) in view of Mujaj et al. (Tissue Engineering Part A, 2010).
Matsumoto teaches a medium containing human serum albumin for neural stem cells (abstract).  With respect to claim 20, Matsumoto teaches a method of preserving the stem cells by adding dimethyl sulfoxide to the cell composition (combining the cells with a cryopreservation medium to produce a mixture) and freezing the cell composition claim 20, Matsumoto teaches human serum albumin is produced by yeast (0063).  
It is noted the steps of thawing the frozen stem cell product, transferring the thawed cells to a storage medium and storing the stem cells in the storage medium are optional in claim 20.  Similarly, claims 24, 29 and 30 which have limitations directed to the storing the cells which is optional with respect to claim 20.  The MPEP 2111.04 states that “a claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”.  Therefore, in this case for the purpose of compact prosecution, the steps of “thawing the frozen stem cell product, transferring the thawed cells to a storage medium, and storing stem cells in the storage medium” will be interpreted as the optional components and therefore is/are non-limiting or not required.
With respect to claim 23, Matsumoto teaches the concentration of the albumin at a final concentration of 0.2, 1, and 2.1 mg/ml (claimed range is about 0.01 to 10% (w/v) or 0.1-1 mg/ml) (0047).  
With respect to claim 27 (g), Matsumoto teaches a recombinant yeast-derived serum albumin protein which is similar to the listed trademarked recombinant yeast-derived serum albumin protein.  There is no definition of what is similar to these recombinant yeast-derived serum albumin protein in the Specification (0043, 0101, 0128, 0189 of published application).  With respect to claim 28, Matsumoto teaches the method where the cryopreservation medium comprises the recombinant serum albumin 
Matsumoto is silent with respect to the characteristics of the recombinant yeast-derived serum albumin protein and does not explicitly teach the characteristics of the albumin recited in claim 25 where the recombinant yeast-derived has less than 0.5% (w/w) binds to Concanavalin A and/or a glycation level of less than 0.6 moles hexose/mole of protein.  Similarly, even though Matsumoto teaches the human serum albumin is a monomer (0059), Matsumoto is silent with respect with the amount of monomer form of the album as recited in claim 26 and does not explicitly teach the characteristics of the albumin protein as recited in claim 26 where the recombinant yeast-derived protein is at least about 95%, 96%, 97%, 98% monomeric and dimeric, is at least about 93%, 94%, 95%, 96% or 97% monomeric; and/or has an albumin polymer content of not greater than about 1.0% (w/w), 0.1 % (w/w) or 0.01% (w/w), wherein the albumin polymer is distinct from monomeric and dimeric forms of albumin.  However, Mujaj teaches that bovine serum albumin has risks as an animal-derived product when culturing cells for cell therapy (pg. 1416 Col. 1 para. 1) and teaches using recombinant human albumin with stem cells (abstract).  Mujaj teaches Albucult® as a recombinant albumin to be used with stem cells (pg. 1408 Col. 2 para. 1).  Albucult® inherently has less than 0.30% (w/w) binding to Concanavalin A as evidenced by the instant Specification and has an albumin polymer content less than 1.0% (w/w) as evidenced by the instant Specification (see 0306, 0312 and 0315 of published application).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Matsumoto in such a way that the recombinant yeast-derived 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 21 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsumoto in view of Mujaj (as applied to claims 20 and 23-30 above), and further in view of Veronesi et al. (Tissue Engineering Part C: Methods, 2014) and Kang et al. (WO 2008/140141 A1).
The teachings of Matsumoto and Mujaj can be found in the previous rejection above. 
claim 21.  Similarly, Matsumoto does not teach the method containing the steps of thawing the frozen stem cell product, transferring the thawed cells to a storage medium and storing the stem cells in the storage medium where the storage medium contains recombinant yeast-derived serum albumin as recited in claim 22.  However, Veronesi teaches a method of storing fresh stem cells in 4°C by mixing the cells in a storage medium containing 4% human serum albumin (abstract) and Kang teaches that MSCs may be cold-stored after cryoprotection treatment (pg. 8 lines 186-192).  Additionally, Kang teaches the cryoprotection treatment can be performed using a cryoprotective agent including albumin (pg. 8 lines 188-192).  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Matsumoto to include the steps of transferring the thawed cells to a storage medium and storing the stem cells in the storage medium where the storage medium contains recombinant yeast-derived serum albumin for the benefit of further storing the cell after cryopreserving the cells as taught by Kang.  It would have been obvious to one of ordinary skill in the art to use the recombinant yeast-derived serum albumin in the storage medium, since both Kang and Veronesi teach the storage medium containing albumin and Matsumoto teaches recombinant yeast-derived serum albumin may be used with stem cells.  It would have been obvious to one of ordinary skill in the art to modify the method of Matsumoto to include the steps of transferring the thawed cells to a storage medium and storing the 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EMILY A CORDAS/Primary Examiner, Art Unit 1632